MANN, Judge
(dissenting from reversal of judgment as to Harold E. Parris).
A reasonable jury could have concluded that Mr. Parris was not injured. His injuries were not objectively verifiable. His only medical witness was consulted over a year after the accident. He testified that he consulted a physician shortly after the accident, but that doctor did not testify.
Judge Liles’ opinion rests upon the unsound conclusion that injury to the driver must accompany substantial damage to the car and to the passenger. Indeed, our efforts at improvements in automotive engineering are directed at the substitution of property damage for personal injury to the extent possible. I cannot accept the conclusion as flowing inexorably from the premise.
I would affirm.